DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 10, 2022 has been entered.
 Response to Amendment
This office action is responsive to the amendment filed on September 8, 2022.  As directed by the amendment: claim(s) 1, 4, 7-9, 12-13, 15, 17, 19-21 and 23 have been amended, claim(s) 2-3, 6, 10-11, 14, 16, 18, have been cancelled, and claim(s) 24 have been added. Thus, claims 1, 4-5, 7-9, 12-13, 15, 17, and 19-24 are currently pending in the application.
Response to Arguments
Applicant’s arguments with respect to claims 1, 4-5, 7-9, 12-13, 15, 17, and 19-24 have been considered but the arguments do not apply to the combination of the references being used in the new grounds of rejection set forth above.  The applicant asserts that the prior art rejections do not teach or suggest the features as now amended into the amended claims; therefore, the examiner has applied a new combination of prior art to reject the claims and address the arguments necessitated by such amendment.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13, 15, and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neev (US 8,523,926 B2).
Regarding claim 13, Neev discloses a system for providing combined light and optoacoustic therapy to brain tissue (e.g. Fig 1/11), the system comprising: a pulsed light source configured to generate therapeutic pulsed light (e.g. col 4 lines 13-15; col 18 lines 57-67 and col 19 lines) having a pulse duration ranging from 1 femtosecond to 1 microsecond  (e.g. col 4 lines 13-15; col 18 lines 57-67 and col 19 lines), a pulsed energy up to 15 mJ  (e.g. col 4 lines 16-18 and 59-65 more preferably between a nJ and a mJ even though the range is higher), a pulse repetition rate ranging from 0.1 Hz to 1 MHz (e.g. col 4 lines 20-25), and a wavelength ranging from 680 to 950 nm (e.g. col 4 lines 59-65); and a patient interface configured to place against a skin surface of a patient (e.g. Fig 1:2300 col 4 lines 9-12) and deliver to the brain tissue (intended use; material/article acted upon does not limit apparatus claims; MPEP 2115) the therapeutic pulsed light generated by the pulsed light source (e.g. Fig 1/11; col 30 lines 25-46), wherein the pulse light induces within the brain tissue therapeutic ultrasound waves having a frequency of 0.01 to 100 MHz via a thermoelastic mechanism under stress-confined irradiation conditions that stimulate healing of the brain tissue (inherent result/effect of the applied light if/when it’s applied to injured brain tissue), wherein the injury of the injured brain tissue is selected from a traumatic brain injury, stroke, neurodegenerative disease, age-related (presenile) dementia, cognitive decline in the elderly as a consequence of atherosclerosis, and cognitive decline caused by normal pressure hydrocephalus (Intended Use; specific medical condition being treated does not limit the structure of a device). The following limitations are intended use and inherent results/effects of the applied light and don’t limit the structure of the claimed device. 
Regarding a device claim, if the prior art has the same structure as required by the claims then it would be capable of performing the same functionality. Intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See also MPEP 2112 and 2114 which discuss inherency. 
Regarding claim 15, Neev discloses wherein the patient interface is coupled to the pulsed light source via one or more optical fibers (e.g. col 4 lines 26-46 Fig 1:255).
Regarding claim 17, Neev discloses wherein the pulsed light  source comprises one or more light emitting diodes mounted on the patient interface (e.g. col 14 lines 24-27).
Regarding claim 19, Neev discloses wherein the pulsed light source generates pulsed light having a pulse duration ranging from about 1 to about 10 nanoseconds (e.g. col 18 lines 57-67 and col 19 lines ) and a repetition rate ranging from 0.1 Hz to 1 MHz (e.g. col 4 lines 18-20).
Regarding claim 20, Neev discloses wherein pulsed light is near-infrared laser light having a wavelength ranging from about 800 to 850 nm (e.g. col 4 lines 59-65) and a pulse duration ranging from about 5 to 10 nanoseconds (e.g. col 18 lines 57-67 and col 19 lines).
Regarding claim 21, Neev discloses wherein the patient interface comprises a plurality of separate pulsed light outlets (col 4 lines 26-46 Fig 1:255).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Neev in view of Altshuler (US 2006/0004306 A1) 
Regarding claim 22, Neev is silent regarding wherein the patient interface further comprises at least one optical absorber that overlies at least one pulsed light outlet and generates optoacoustic waves outside of the tissue when excited by the pulsed light delivered by the at least one pulsed light outlet.
However, Altshuler discloses a method and produce for treating tissue wherein the patient interface further comprises at least one optical absorber that overlies at least one pulsed light outlet and generates optoacoustic waves outside of the tissue when excited by the pulsed light delivered by the at least one pulsed light outlet (e.g. [0543]; [0564]-[0565]; [0571]-[0572]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Neev to incorporate the teachings of Altshuler wherein the patient interface further comprises at least one optical absorber that overlies at least one pulsed light outlet and generates optoacoustic waves outside of the tissue when excited by the pulsed light delivered by the at least one pulsed light outlet for the purpose of enhancing the treatment of the ultrasound waves.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Neev in view of O’Connell (US 2016/0220821 A1).
Regarding claim 23, Neev is silent regarding wherein the stimulated injured tissue is one or more of the thalamus, hippocampus, and cortex. While this is intended use, the examiner has still mapped the claims to the prior art in order to have compact prosecution.
However, O’Connell discloses a system for treating and stimulation brain tissue wherein the stimulated injured tissue is one or more of the thalamus, hippocampus, and cortex (e.g. [0046]-[0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Kislev to incorporate the teachings of O’Connell wherein the stimulated injured tissue is one or more of the thalamus, hippocampus, and cortex for the purpose of treating the brain in the known places of brain tissue injury.
Allowable Subject Matter
Claims 1, 4-5, 7-9, 12, and 23 are allowed.
The prior art neither teaches nor suggest, when the claim is taken as a whole a method for providing combined light and optoacoustic therapy to injured brain tissue comprising applying a patient interface to a skin surface of a patient and delivering pulsed light at set parameters to induce therapeutic ultrasound waves within the injured brain tissue to stimulate healing of selected injuries of brain tissue.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached Monday-Thursday 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough								December 3, 2022
/J.F.H./Examiner, Art Unit 3792      


/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792